
	
		I
		111th CONGRESS
		1st Session
		H. R. 3446
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2009
			Ms. Richardson
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Science and Technology,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a competitive program making grants to
		  seaport governing bodies for the acquisition of fuel efficient and low-emission
		  equipment and systems at port facilities.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Low-Emission Authorization
			 Nationwide (CLEAN) Ports Act of 2009.
		2.FindingsCongress finds the following:
			(1)According to the United States Census
			 Bureau, United States ports handled $3.95 trillion in international trade for
			 an all-encompassing range of goods and services in fiscal year 2007, with
			 nearly 1.4 billion tons, valued at $1.4 trillion, in waterborne imports and
			 exports alone.
			(2)According to the
			 United States Census Bureau, United States ports generated more than $23.2
			 billion in United States Customs duty revenues in fiscal year 2007,
			 representing 70 percent of all Customs duties collected.
			(3)According to the
			 Environmental Protection Agency, the transportation sector accounted for about
			 27 percent of the total United States greenhouse gas emissions in 2003, up from
			 24.8 percent in 1990.
			(4)According to the
			 California Air Resources Board’s Diesel Particulate Matter Exposure Assessment,
			 which includes our Nation’s largest port complex, marine emissions account for
			 30 percent of all diesel particulate matter in California.
			(5)According to a
			 2009 report published in Environmental Science and Technology, at least 2,000
			 to 5,000 premature deaths per year in the continental United States are caused
			 by particulate pollution from oceangoing vessels.
			(6)According to the
			 Department of Energy, transportation energy use is expected to increase 48
			 percent between 2003 and 2025, despite modest improvements in the efficiency of
			 vehicle engines.
			(7)According to a
			 recent study conducted by the National Oceanic and Atmospheric Administration,
			 it is estimated that 0.9 teragrams, or about 2.2 million pounds, of particle
			 pollution are emitted each year from shipping vessels on a global basis.
			(8)Using on-dock
			 clean technologies such as smoke stack filtration, cold ironing, and
			 low-emission port vehicles can remove up to 95 percent of nitrogen oxides,
			 sulfur oxides, and particulate matter from the engines and boilers of vessels
			 while at berth.
			(9)Using low-emission
			 rail yard locomotives can cut air emissions by up to 80 percent and reduce
			 diesel fuel use by 16 percent compared to conventional diesel-powered
			 locomotives used in switching service.
			(10)In the past
			 years, the Nation’s busiest port complex, the Ports of Los Angeles and Long
			 Beach, have achieved major pollution reductions through the implementation of
			 clean port technologies. Examples include the percent of vessel calls that
			 switched to a cleaner fuel for auxiliary engines at berth, 100 percent in 2007
			 as compared to 14 percent in 2005, and over 30 percent reduction in particulate
			 matter emissions in just two years. Both ports are on target of cutting
			 diesel-related particulate matter (PM) pollution by more than 47 percent,
			 sulfur oxides (SOx) by more than 52 percent, and smog forming nitrogen oxide
			 (NOx) emissions by more than 45 percent within the next five years.
			(11)It is in the
			 national interest of the United States to encourage and facilitate the
			 acquisition and use of fuel efficient and low emission technologies and
			 vehicles to reduce fuel use and pollution at and near ports, and enact
			 environmentally friendly shipping regulations such as lowering vessel speeds
			 coming into and out of ports, which mitigate the environmental damage to the
			 air quality in and around America’s port communities.
			3.Clean technology and
			 vehicles at seaports
			(a)Competitive
			 grants
				(1)In
			 generalThe Secretary of
			 Transportation shall develop and administer competitive grants for seaport
			 governing bodies, including harbor commissions and port authorities.
				(2)EligibilityTo
			 be eligible for a grant under paragraph (1), a seaport governing body
			 shall—
					(A)demonstrate to the
			 Secretary the need for the grant;
					(B)demonstrate how
			 the funding will be used;
					(C)specify what
			 environmental, air quality, and fuel use reduction benefits will result from
			 the project for which the funding is sought; and
					(D)specify how the
			 programs or equipment will work, including the amount of the grant funding that
			 would be distributed to each project.
					(3)PreferenceIn
			 awarding grants under this section, the Secretary shall give preference to
			 seaport governing bodies who can demonstrate a pattern of successful
			 implementation of energy use and pollution reduction activities.
				(b)PurposesFunds made available under this section may
			 be used for the following purposes:
				(1)Maritime
			 purposes
					(A)The purchase of low-sulfur burning fuels to
			 be used within a 40 mile radius of seaports.
					(B)The purchase of
			 smokestack filtration systems to be used on vessel smokestacks while at
			 berth.
					(C)The purchase of
			 Cold-ironing or Ship-to-Shore electrical power equipment to plug
			 into vessels while at berth.
					(D)The purchase of
			 hybrid tug boats.
					(2)On-dock
			 transportation
					(A)The building or
			 expansion of preexisting on-dock rail systems.
					(B)The purchase of
			 low-emission rail yard locomotives.
					(C)The purchase or
			 retrofit of fuel efficient or low-carbon emitting port vehicles such as trucks,
			 forklifts, and front-end loaders.
					(D)The purchase of
			 diesel-electric container yard cranes.
					(3)Research and
			 developmentUp to 10 percent
			 of the amounts appropriated for carrying out this section may be used to fund
			 research and development of fuel efficient port vehicle or vessel technologies
			 that—
					(A)reduce carbon
			 dioxide emissions;
					(B)increase fuel
			 efficiency in local port fleets; and
					(C)lead to the
			 increased production of fuel efficient or clean vehicles from the American
			 manufacturing industry.
					(4)Monitoring
			 equipmentThe purchase or
			 retrofitting of preexisting air monitoring equipment that measures the level of
			 air pollution such as sulfur dioxide, nitrogen dioxide, and carbon monoxide in
			 and around ports.
				(c)Federal
			 shareThe Federal share of
			 the cost of activities for which a grant is made under this section shall not
			 exceed 90 percent.
			(d)Application for
			 grantsThe Secretary of
			 Transportation shall develop an application process for grants under this
			 section within 120 days after the date of enactment of this Act.
			(e)Report to
			 CongressNot later than
			 December 31, 2011, and annually thereafter during the term of the competitive
			 grant program, the Secretary of Transportation shall submit to Congress a
			 report on applications submitted, activities approved for funding, and the
			 results of the competitive grant program, including the effects of the program
			 on mitigating environmental damage.
			(f)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary such sums as may be necessary for carrying out this section.
			
